Citation Nr: 1445564	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for avascular necrosis (hip disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.  This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file notes that the Veteran was seen in the emergency room in 1992 following a car accident, and that he was treated by a chiropractor for injuries in the left hip or thigh area.  See, e.g., September 2000 private records.  Such records may be pertinent to the timing of the Veteran's hip symptoms; however, the treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thereafter, if any additional records are obtained, an addendum VA opinion should be requested to ensure that the relevant history was considered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any medical treatment for a hip disability, specifically to include any emergency or chiropractic treatment around 1992 for a motor vehicle accident with thigh or hip injury; and to furnish appropriate authorization for release of the medical records, or to submit the records to VA.  If any records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and any additional efforts that will be made, and allow time for a response.

2.  Thereafter, if additional medical records are obtained, forward the entire claims file to the September 2010 VA examiner, or another appropriate examiner if that individual is unavailable, for an addendum opinion.  The examiner should note review of the entire claims file.

The examiner should state whether there is any change in the prior opinion offered regarding the likely etiology of the Veteran's claimed hip disability, given the available evidence.  If so, the examiner should explain the reasons for any opinion offered, with consideration of lay and medical evidence.  If the examiner chooses to reject any lay reports, a reason should be provided, which cannot be due solely to a lack of medical documentation.  If an opinion cannot be offered without resort to speculation, the examiner should explain why and state what additional evidence, if any, would be required to offer an opinion.  

3.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. Fields
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

